Citation Nr: 1638963	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  03-12 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a rating decision of September 1981 which denied entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1973 to June 1977 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In June 2004 and March 2008, the Veteran provided testimony at hearings before a now retired Veterans Law Judge (VLJ).  He was notified of the VLJ's retirement and offered a new hearing, which he declined.  On his April 2016 Substantive Appeal he requested another hearing before the Board; however, in May 2016 correspondence his counsel withdrew the request for a hearing.  

In a September 2008 decision, the Board denied an initial rating in excess of 30 percent for depression, denied an earlier effective date for a 60 percent rating for a low back disability, denied an earlier effective date for the grant of service connection for depression, denied an earlier effective date for a 10 percent rating for coccydynia and remanded a claim of CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000 for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a Memorandum Decision in November 2010, the Court vacated and remanded the Board's decision with regard to the denials earlier effective dates for a 60 percent rating for a low back disability and entitlement to service connection for depression, as well as the denial of a rating in excess of 30 percent for depression for further proceedings.  In a decision in September 2011, the Board denied earlier effective dates for the grant of a 60 percent evaluation for a low back disability and for the grant of service connection for depression.  In addition, the Board remanded the issues of an initial rating higher than 30 percent for depression, and whether there was CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000, for TDIU.

The remanded matters were returned to the Board following additional development and adjudication by the RO, and in September 2013 the Board granted a 50 percent rating for depression, dismissed a freestanding claim for an earlier effective date for TDIU, denied an earlier effective date for the grant of TDIU, and denied a claim of CUE in a January 2002 RO decision regarding the effective date assigned for TDIU in that decision.  

Over the course of the Board's 2011 and 2013 decisions, all matters remanded back to the Board for additional development and consideration by the Court in 2010 were addressed.  Thus, the only remaining matter concerns the issue of whether there was CUE in a September 1981 RO decision that denied entitlement to TDIU - an issue which was remanded by the Board to the RO in September 2013 and August 2015.  As the requested development with regard to this claim has been completed, this issue is now before the Board for adjudication.


FINDINGS OF FACT

1.  The September 1981 rating decision denying entitlement to TDIU became final.

2.  The correct facts, as known at the time, were before the VA adjudicators in September 1981 and the statutory and regulatory provisions extant at the time were correctly applied.  


CONCLUSION OF LAW

The September 1981 rating decision denying entitlement to TDIU was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to revise the September 3, 1981 rating decision denying TDIU on the basis of CUE.  By way of background, the Veteran sought service connection for a low back disability and other disabilities in an application received by VA in September 1980.  Service connection was granted and a 20 percent disability rating was assigned for chronic lumbosacral strain.  See January 1981 Rating Decision.

In February 1981, the Veteran sought an increase in his service-connected low back disability, asserting that this disability rendered him unable to work.  He submitted a copy of a January 1980 medical statement from one of his treating physicians in support of his claim.  In March 1981 VA notified the Veteran that the medical statement he submitted was previously considered.  In May 1981, the Veteran submitted an April 30, 1981 medical statement from Dr. J.L.F. stating that when the Veteran attempts to do moderate to hard lifting, he experiences pain in his low back and hips lasting several days and "preventing him from doing any type of work."  The diagnosis given was lumbosacral muscle strain and weakness and spina bifida occulta of S1.  The letter requests that the Veteran be re-examined for the possibility of increasing his disability because "he is unable to work sufficiently to support his family."  The RO considered this statement a claim for an increased rating, scheduled the Veteran for a VA examination, and requested that he submit additional documentation regarding his employment history if he was claiming to be unemployable by reason of his service-connected back condition.  See May 1981 Notification Letter.  In July 1981, the Veteran submitted an Income-Net Worth and Employment Statement showing that he worked as a jet mechanic for eleven months, during which time he lost one month of time due to his back disability.  He also stated that he worked as a wire welder for approximately two and a half months before leaving due to his back disability, and that while in that position he lost six days of time due to his back symptoms.  In a separate written statement he noted that he had to quit his position as a wire welder because he had to do a lot of lifting and bending, which he could not do because of his back symptoms.  Information received from his then current employer showed that he began working as a painter's helper in April 1981 and continued to work in that position, but was "having problems" with his back and could not carry very much weight.  It was noted that he lost two months of time in the last twelve months due to his back disability.  See Request for Employment Information received July 1981.  

The Veteran was provided with a VA examination in June 1981.  During the examination the Veteran stated that he was told that he had a "vertebra out of place" and was also told he had a muscle injury, and that his back condition had been getting worse.  He described constant pain with the amount varying to very mild to severe in an area he very specifically showed to be the left mid and upper lumbar region and he described an occasional skip of pain over to the right mid-buttock.  He stated that sometimes bending or walking hurts his back.  He reported observing posterior thigh and calf tingling bilaterally, a little worse on the right by description, but no focal weaknesses in the legs.  He reported that he could not sleep on his abdomen.  

During the June 1981 physical examination, the examiner noted that the Veteran had an awkward appearing gait, without limping.  He tiptoe walked, squatted and recovered without evidence of weakness.  On inspection of his back, he was found to have a level pelvis and straight back with no muscle guarding or spasm.  The examiner noted a slight increase of the thoracic roundback posture without gibbus from the lateral view.  Tenderness was noted in the left paravertebral muscles from the T10 level to the L5/S1 level, none on the right and none over the sacroiliac gluteals.  No gluteal sag was noted.  The Veteran had flexion of the lumbar spine to 50 degrees with curve reversal and complaint of pain in the left lumbar muscle area.  Full extension was resisted and fell minimally short of full range with pain described in the same area.  Right and left full tilting gave slight left lower lumbar pain at the extremes of each.  Straight leg raising test in the sitting posthion was negative for anything except lower hamstring tightness.  The examiner's impression was chronic left lumbar and right gluteal back pain by history, with very tight hamstrings noted, flat lumbar segment standing and moderately severe increased lordosis reclining, no clinical objective evidence of nerve root pressure of disc origin at this time.  The examiner also found moderate limitation of lumbar spine flexion, at least part of which was secondary to very tight hamstrings.  

August 1981 x-rays taken in connection with the VA examination for chronic lumbosacral strain showed that the lumbar spine appeared normal except for the apophyseal joint between the last lumbar vertebrae and the sacrum, which showed sclerosis bilaterally and was thought to likely be the seat of the Veteran's pain.  The examiner noted that the x-ray report showed early degenerative changes of the posterior facet joints at L5/S1.

In a September 3, 1981 rating decision, the RO denied the Veteran's claim for an increased rating for his service-connected back disability and denied entitlement to TDIU.  The RO noted that the Veteran was presently employed as a painter and had a high school education.  VA medical records dated March 4, 1981 to March 6, 1981 did not relate to the Veteran's service-connected back disability.  The RO noted that a private physician statement dated April 1981 indicated that the Veteran was treating for back problems and that he continued to complain of back pain that prevented him from working.  The rating decision states that an examination reported marked tenderness in the lower left lumbar region with moderate muscle rigidity, and that x-rays of the lumbar spine showed bilateral sclerosis between the last lumbar vertebra and the sacrum.  The rating decision further discussed the VA examination findings, noting that the Veteran did not limp, was able to tip-toe walk and heel walk, as well as squat and recover, without evidence of weakness.  The rating decision stated that the Veteran exhibited a flexed lumbar spine to 50 degrees with complaints of pain, nearly full extension with complaints of pain, and full tilting to the right and left with complaints of pain at the extremes.  Reflexes in the lower extremities were present.  Straight leg raising in the sitting position was negative bilaterally for anything except lower hamstring tightness.  The rating decision noted that the VA examiner found no objective clinical evidence of nerve root pressure of disc origin.  Based on these facts, the RO found that the objective findings did not warrant an increase in the 20 percent rating for lumbosacral strain.  The RO further found that the schedular requirements for a TDIU were not met and that "it is not shown that [service-connected back] disability alone prevents the Veteran from working."  Thus, the rating decision of January 1981 was confirmed and continued.

The Veteran did not submit a Notice of Disagreement with the September 1981 rating decision, but did submit additional medical evidence within one year of the decision.  This new evidence was considered by the RO and additional decisions were issued in December 1981, May 1982 and January 1983 finding that no change in the prior rating decisions was warranted.  No new evidence was received within one year of the January 1983 decision and the Veteran did not submit a Notice of Disagreement with any of the rating decisions listed above.  Thus, all of the rating decisions from January 1980 through January 1983 became final.  See 38 U.S.C.A. § 7105(c) (West 2014); see also 38 C.F.R. §§ 3.104(a), 20.200, 20.302(a) and (b), 20.1103.  

The Applicable Law

Once a decision becomes final, it may only be revised by a showing of CUE.  See 38 C.F.R. §§ 3.104, 3.105.  Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Where evidence establishes CUE, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).  

CUE is established when the following conditions are met: (1) either (a) the correct facts in the record were not before the adjudicator, or (b) the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated"; and (3) the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Evans v. McDonald, 27 Vet. App. 180, 185 (2014), aff'd, 642 F. App'x 982 (Fed. Cir. 2016); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged CUE, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003).  Moreover, as noted above, the Board finds that the September 1981 rating decision became final.  Therefore, the Board will adjudicate the merits of the Veteran's CUE claim.

The Veteran's Contentions

The Veteran argues that the RO committed CUE in its September 1981 decision to the extent that it denied entitlement to TDIU.  Specifically, the Veteran, through his representative, contends that the evidence of record at the time of the 1981 decision showed that he was unable to work due to his service connected back disability.  In support of this argument, the Veteran's representative points to a January 1980 report of Dr. J.L.H. noting spondylolisthesis of the 5th lumbar vertebra, misalignment of 4th and 5th lumbar vertebrae causing radiculitis producing paresthesia to lower extremities, misalignment of 6th cervical vertebrae producing radiculitis in lower cervical region resulting in brachial neuritis, loss of strength in the right hand and complaints of "pins and needles" feeling in both arms.  Also of record was an April 1980 VA treatment note reporting that the Veteran had "L4/L5 spondyloschisis and spondylitis" with recurrent low back pain "which disables him totally," noting that his last episode occurred December 1979 and January 1980 "result[ing] in nearly six weeks of no duty" and that the Veteran was at the time of the note in the second week of a similar episode with no significant relief with bed rest and conventional treatment and "needs help."  The representative further pointed to a November 1980 VA examination report noting some flatness of the spine and lordosis of the back area; the Veteran's February 1981 written statement that he is unable to hold any type of gainful employment due to his back condition and an April 1981 private medical statement of Dr. J.L.F. stating that the Veteran has low back pain that remains with him for several days "preventing him from doing any type of work," and noting that "the last attack occurred February and March 1981, and patient has been unable to do any type of work since then."  The April 1981 private medical report noted that a physical examination revealed marked tenderness in the low left lumbar region with moderate muscle rigidity and that the Veteran's prognosis was poor.  Additionally, the representative also points to multiple pieces of evidence received by VA after the promulgation of the September 1981 as evidence in support of the Veteran's CUE claim.  The representative argues that this evidence was not considered by the rating board and, if it had been, TDIU would have been granted.

The Veteran's representative also argues that the RO committed CUE because it ignored the evidence in favor of its own opinion and provided an inadequate reasons and bases stating the hospital reports of March 4, 1981 to March 6, 1981 "do not show a service connected back condition."  The representative further argues that the RO denied the Veteran's claim because the schedular requirements for a TDIU were not met, but that the RO failed to consider the Veteran's TDIU claim under 4.16(b) "when his doctor confirms the back condition is keeping him from working."  See June 2004, April 2006 and March 2008 Written Arguments; see also June 2004 Hearing Tr. at 11; March 2008 Hearing Tr. at 5-10.
 
Legal Analysis

The Board finds that the rating board did not commit CUE in the September 1981 rating decision by denying entitlement to TDIU.  In 1981, 38 C.F.R. § 4.16 (1981) provided as follows: 

(a) Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 

It is provided further that the existence or degree of non-service-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 

(b) It is the established policy of the Veterans Administration that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 

As of September 1981, the Veteran's service-connected disabilities were chronic lumbosacral strain rated 20 percent disabling, as well as dermatophytosis of the left foot, residuals of a fracture of the right fifth metacarpal, and postoperative coccydynia, each rated noncompensable.  The combined rating was 20 percent, which did not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).
  
A review of the September 1981 rating decision shows that the RO reviewed the evidence of record, including the newly submitted April 1981 private medical statement of Dr. J.L.F. and the Veteran's contentions that his continued back pain prevents him from working, but placed more emphasis on the objective findings of the June 1981 VA examination.  The rating board noted in the September 1981 rating decision that the Veteran did not limp, was able to tip-toe, heel walk and squat and recover without evidence of weakness, and that he was able to flex his lumbar spine to 50 degrees with complaints of pain.  The RO further noted that the Veteran had almost full extension with complaints of pain, and had full tilting to the right and left with complaints of pain at the extremes.  It was found that the Veteran's reflexes in the lower extremities were present, that the straight leg raising in the sitting position was negative bilaterally for anything except lower hamstring tightness, and that the VA examiner found no objective clinical evidence of nerve root pressure of disc origin.  Thus, the rating board concluded that the objective findings did not warrant and increase in the 20 percent rating for lumbosacral strain and it was not shown that the Veteran's service-connected disability alone prevented him from working.  

The Veteran's argument is essentially a disagreement as to how the facts were weighed or evaluated by the adjudicator.  The Veteran argues that the RO should have considered the January 1980, April 1980 and April 1981 medical evidence and the Veteran's lay statements concerning his ability to work and granted him TDIU in the September 1981 rating decision.  However, "[i]t is the prerogative of the factfinder . . . to interpret the evidence and draw reasonable inferences from it."  Evans, 27 Vet. App. at 187 (citing Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Gilbert v. Derwinski, 1 Vet.App. 49, 52 (1990)).  A disagreement as to how the facts were weighed does not support a finding of CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Moreover, at the time of the September 1981 rating action, the rating board was permitted to rely on its own medical judgment to support its conclusions.  Hime v. McDonald, 28 Vet. App. 1, 7 (2016)(finding that a rating panel was not prohibited from relying upon its own medical judgement to support its conclusion where the rating panel included s medical member); cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the rating board cannot substitute its own medical judgment for that of medical professionals).  The Board notes that it was regular practice of the VA in 1981 to have three-member rating panels, and that on the rating board, one of the members "will be a medical doctor" (i.e. the medical member).  See VA Adjudication Procedure Manual, M21-1, para. 45.01(b) (October 16, 1970).  As can be seen by on the face of the September 1981 rating decision, a medical member of the rating board participated in making the September 1981 determination and, as a signatory to the determination, affirmed his agreement with the finding that the Veteran's low back disability did not cause him to be unable to obtain substantially gainful employment.  MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (affirmed No. 2011-7034 (Fed. Cir. Jan. 11, 2012)); Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the VA's position was substantially justified in a pre-Colvin decision relying on its own medical judgment).  "[T]he presence of the medical member on the [rating board], pre-Colvin, allowed the [b]oard to assess the probative value of medical opinions in a way that it now cannot, through the exercise of its own medical expertise and judgment."  Hime, 28 Vet. App. at 8.  Thus, to the extent the September 1981 determination is alleged to be contrary to the medical evidence of record, the Board finds that the rating board apparently relied upon the medical judgment of the medical member, among other things, in deciding the claim.  While the Veteran's attorney may not agree with the rating board's determination, this is not a basis for finding CUE. 

Furthermore, although the September 1981 rating decision did not specifically discuss the Veteran's service treatment records from both periods of service, the January 1980 private medical report of Dr. J.L.H. or the April 1980 VA medical record, at the time of the September 1981 rating decision, the RO was not required to provide a statement of reasons or bases as to its conclusions.  See Natali v. Principi, 375 F.3d 1375, 1381 (Fed. Cir. 2004) (holding that statements of reasons or bases in RO decisions were not required prior to the Veterans' Benefits Amendments of 1989, which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision); see also Eddy v. Brown, 9 Vet.App. 52, 58 (1996) (holding that "silence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record").  Consequently, in order to establish CUE in a rating decision prior to February 1990 based on the failure to consider a particular fact or law, "it must be clear from the face of that decision that a particular fact or law had not been considered in the RO's adjudication of the case."  Evans, 27 Vet. App. at 189 (quoting Joyce v. Nicholson, 19 Vet.App. 36, 46 (2005)).  There is no indication from the face of the September 1981 rating decision that the particular facts highlighted by the Veteran's attorney were not considered.  Additionally, the Board notes that this evidence was of record at the time the September 1981 rating decision was promulgated as it was specifically discussed in the January 1980 rating decision assigning the 20 percent rating.  Thus, the rating board's failure to address specific evidence in the September 1981 rating decision does not support a finding of CUE in that decision.  

With regard to the Veteran's claim that evidence received after the promulgation of the September 1981 rating decision supports a finding that he was unable to work as a result of his service-connected back injury, the Board notes that a determination that there was CUE must be based on the record and the law that existed at the time of the rating decision being challenged.  Russell, 3 Vet. App. at 314.  Therefore, evidence that was not of record at the time of the September 1981 rating decision cannot be the basis for finding that the RO committed CUE.  Porter, 5 Vet. App. at 236.  

Finally, as to the argument that the rating board failed to consider the Veteran's claim under 4.16(b), the Board finds that this section was considered by the rating board in the September 1981 rating decision.  Subsection (b) of 38 C.F.R. § 4.16 provides that "rating boards should submit to the [C&P Director] for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  This provision does not require that all cases be submitted to the C&P Director for extraschedular consideration, but only those cases "of veterans who are unemployable by reason of service-connected disabilities," but fail to meet the schedular requirements set forth in 4.16(a).  38 C.F.R. § 4.16(b); see Evans, 27 Vet. App. at 186-87.  Here, the evidence of record in September 1981 did not show that it was "undebatable" that the Veteran was unemployable due to his service-connected back disability.  Not only did the June 1981 VA examination report show lumbar spine flexion to 50 degrees, nearly full extension with pain and full tilting to the right and left with complaints of pain at the extremes, but the examination also revealed that the Veteran had no limp, was able to tip-toe, heel walk and squat/recover without problem and showed no objective clinical evidence of nerve root pressure of disc origin.  Additionally, the evidence showed that he was working as a painter's helper, despite having problems lifting and carrying.  The Veteran's representative points to records from January 1980, April 1980 and April 1981 that suggest that the Veteran's low back symptomatology was worse than what was found on physical examination in June 1981; however, a TDIU determination is to be made by VA based on a weighing of all the evidence of record concerning the veteran's condition.  Evans, 27 Vet. App. at 188; Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed.Cir. 2013) ("applicable regulations place the responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

Overall, the evidence of record at the time of the September 1981 rating decision does not compel a finding that the Veteran was unable to secure and follow a substantially gainful occupation.  There is no indication on the face of the September 1981 rating decision that the RO did not consider the evidence of record or the application of § 4.16(b), and the Board cannot conclude that it failed to do so on the basis of silence alone.  Thus, the Veteran has not shown that the referral for extraschedular consideration was warranted and that the September 1981 rating decision contained CUE because the case was not referred for extraschedular consideration.

As the correct facts were before the adjudicator and the applicable law was correctly applied, the Board finds no CUE in the September 1981 rating decision.  Thus, the Veteran's motion for revision of this decision on the basis of CUE is denied.


(ORDER TO FOLLOW ON NEXT PAGE)


ORDER

The motion to revise the September 1981 rating decision denying entitlement to TDIU is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


